IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 276 WAL 2020
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
CHRISTOPHER S. LECLAIR,                      :
                                             :
                   Respondent                :

COMMONWEALTH OF PENNSYLVANIA,                :   No. 383 WAL 2020
                                             :
                   Respondent                :
                                             :   Cross Petition for Allowance of
                                             :   Appeal from the Order of the
             v.                              :   Superior Court
                                             :
                                             :
CHRISTOPHER S. LECLAIR,                      :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2021, the Petition for Allowance of Appeal is

DENIED.